DETAILED ACTION
Claims 1-21 are pending. 
Priority: 2/04/2020
Assignee: EMC IP, Dell, Credant, Force 10, Wyse

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance.
Claims 1, 10 and 16 each contain the following limitations that distinguish the claims from the prior art.
Claim 1 contains the following limitation:
 “…A system, comprising: a processor in a second node cluster storage system, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: receiving, from a first node cluster storage system, metadata comprising information representing a virtual data structure corresponding to replicated data of a third data storage system coupled to the second node cluster storage system, wherein the metadata comprises first metadata, wherein the information comprises first information, wherein the virtual data structure is a first virtual data structure, and wherein the replicated data is first replicated data; creating [[a]] the virtual data structure based on the information; [[and]] converting the virtual data structure to a real data structure, comprising reading the replicated data from the third data storage system into actual storage space corresponding to the virtual data structure, wherein the real data structure is a first real data structure; and sending second metadata comprising second information representing a second virtual data structure from the second data storage system to the first data storage system, wherein the second virtual data structure corresponds to second replicated data to be read into a second real data structure by the first data storage system…”(claim1).
Additionally, claim 10 contains the following limitations that distinguish from the prior art:
“…A method, comprising: receiving, by a processor in a second node cluster storage system communicatively coupled via a first wide area network response to a successful attempt to read the data, verifying, by the processor, whether the data in the real data structure is consistent with counterpart data maintained at the first node cluster storage system…”.
And, claim 16 contains the following limitations:
“…A non-transitory machine-readable 
A related prior art would be Thind et al.(20060117048), where for receiving a request to restore a metadata file associated with a filter, and for closing the metadata file in response to the request. The data structures maintained by the filter are rebuilded or updated from the metadata file, after determining whether the metadata file is restored. The metadata file is updated by continuous and exclusive accessing using filter to close metadata file for restoration.
Another related prior art is Grunwald et al.(11036677) where the benefit is the method involves replicating  a local dataset from a first computer system (600) to a second computer system. A remote hash of a remote dataset generated from the local dataset replicated from the first computer system is received at the first computer system from the second computer system. The validity of the remote dataset generated from the local dataset replicated from the first computer system is determined (608) based on a comparison of a local hash (653) of the local dataset with the remote hash of the remote dataset by the first computer system. The local dataset is a subset of a volume of data selected based upon a hashing policy. The hashing policy specifies random portions of the volume of data for hashing.  
Another related prior art is Fujibayashi et al.(20050193180) where the benefit is the method involves coupling a new storage system to an old storage system. Remote copy configuration information is migrated from the new storage system to the old storage system. Data are migrated from the new storage system as a virtual volume to the old storage system, while the data is transferred between the old storage system and another storage system based on the remote copy configuration information. The remote copy configuration information is migrated from the new storage system to the old storage system, thus performing data migration with minimum impact on remote copy and enabling the use of the old storage system after data migration. 
Another related prior art is Putman(20070179983) where the benefit is the method involves providing a legacy database with metadata describing a set of legacy data fields in the legacy database. A legacy value table is created in the legacy database that corresponds to a recipient value table in a recipient database e.g. Siebel database. A translation table is updated in the legacy database that defines a set of recipient data units in the recipient database based upon the metadata. A legacy data unit is translated in the legacy database corresponding to the recipient data unit in the recipient database by utilizing the translation table. The method allows the organizations and businesses to examine the efficiency and effectiveness of transferring data from the older database system to the newer database system in terms of resources consumed, such as storage and memory required, and also minimizes the cost and time spent by personnel in the organizations and businesses when transferring the data contained in the databases to other databases. The method allows the organizations and businesses to examine the efficiency and effectiveness of transferring data from the older database system to the newer database system in terms of resources consumed, such as storage and memory required, and also minimizes the cost and time spent by personnel in the organizations and businesses when transferring the data contained in the databases to other databases.
Another related prior art is Fujubayashi et al.(20040068629) where the benefit is the destined old storage system is replaced with a new storage system and the remote copy configuration information is migrated from the old storage system to the new storage. The new storage system is coupled with another storage system remotely located from old storage and the migrating data from old storage is transferred between the other storage systems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132